Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 1 of 30 Page ID #:678




                            EXHIBIT 1




                                    Exhibit 1
                                     0027
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 2 of 30 Page ID #:679




                                    Exhibit 1
                                     0028
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 3 of 30 Page ID #:680




                                    Exhibit 1
                                     0029
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 4 of 30 Page ID #:681




                                    Exhibit 1
                                     0030
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 5 of 30 Page ID #:682




                                    Exhibit 1
                                     0031
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 6 of 30 Page ID #:683




                                    Exhibit 1
                                     0032
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 7 of 30 Page ID #:684




                                    Exhibit 1
                                     0033
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 8 of 30 Page ID #:685




                                    Exhibit 1
                                     0034
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 9 of 30 Page ID #:686




                                    Exhibit 1
                                     0035
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 10 of 30 Page ID #:687




                                     Exhibit 1
                                      0036
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 11 of 30 Page ID #:688




                                     Exhibit 1
                                      0037
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 12 of 30 Page ID #:689




                                     Exhibit 1
                                      0038
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 13 of 30 Page ID #:690




                                     Exhibit 1
                                      0039
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 14 of 30 Page ID #:691




                                     Exhibit 1
                                      0040
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 15 of 30 Page ID #:692




                                     Exhibit 1
                                      0041
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 16 of 30 Page ID #:693




                                     Exhibit 1
                                      0042
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 17 of 30 Page ID #:694




                                     Exhibit 1
                                      0043
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 18 of 30 Page ID #:695




                                     Exhibit 1
                                      0044
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 19 of 30 Page ID #:696




                                     Exhibit 1
                                      0045
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 20 of 30 Page ID #:697




                                     Exhibit 1
                                      0046
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 21 of 30 Page ID #:698




                                     Exhibit 1
                                      0047
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 22 of 30 Page ID #:699




                                     Exhibit 1
                                      0048
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 23 of 30 Page ID #:700




                                     Exhibit 1
                                      0049
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 24 of 30 Page ID #:701




                                     Exhibit 1
                                      0050
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 25 of 30 Page ID #:702




                                     Exhibit 1
                                      0051
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 26 of 30 Page ID #:703




                                     Exhibit 1
                                      0052
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 27 of 30 Page ID #:704




                                     Exhibit 1
                                      0053
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 28 of 30 Page ID #:705




                                     Exhibit 1
                                      0054
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 29 of 30 Page ID #:706




                                     Exhibit 1
                                      0055
Case 2:91-cv-00589-CJC Document 676-1 Filed 07/10/20 Page 30 of 30 Page ID #:707




                                     Exhibit 1
                                      0056
